              Case 2:15-cv-00612-RSL Document 243 Filed 10/05/20 Page 1 of 5




 1

 2

 3

 4
                                UNITED STATES DISTRICT COURT
 5                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 6

 7   CHERYL KATER and SUZIE KELLY,                        No. 15-cv-00612-RSL
     individually and on behalf of all others similarly
 8   situated,                                            UNOPPOSED MOTION AND ORDER
                                                          CONTINUING SETTLEMENT
 9                                                        DEADLINES BY 35 DAYS
                            Plaintiffs,
10
            v.
11

12   CHURCHILL DOWNS INCORPORATED, a
     Kentucky corporation, and BIG FISH GAMES,
13   INC., a Washington corporation.
14
                            Defendants.
15
     MANASA THIMMEGOWDA, individually and                 No. 19-cv-00199-RSL
16   on behalf of all others similarly situated,
                                                          UNOPPOSED MOTION AND ORDER
17                                                        CONTINUING SETTLEMENT
                            Plaintiff,                    DEADLINES BY 35 DAYS
18
            v.
19

20   BIG FISH GAMES, INC., a Washington
     corporation; ARISTOCRAT TECHNOLOGIES
21
     INC., a Nevada corporation; ARISTOCRAT
22   LEISURE LIMITED, an Australian corporation;
     and CHURCHILL DOWNS INCORPORATED,
23
     a Kentucky corporation,
24
                            Defendants.
25

26

27
      UNOPPOSED MTN. AND ORDER                                    T OUSLEY B RAIN S TEPHENS PLLC
                                                                      1700 Seventh Avenue, Suite 2200
      CASE NOS. 15-CV-612, 19-CV-199,                                  Seattle, Washington 98101-4416
      18-CV-5276, & 18-CV-5277 - i                                 Tel: 206.682.5600 • Fax: 206.682.2992
              Case 2:15-cv-00612-RSL Document 243 Filed 10/05/20 Page 2 of 5




     SEAN WILSON, individually and on behalf of   No. 18-cv-5277-RSL
 1
     all others similarly situated,
 2                                                UNOPPOSED MOTION AND ORDER
                            Plaintiff,            CONTINUING SETTLEMENT
 3                                                DEADLINES BY 35 DAYS

 4          v.

 5   PLAYTIKA LTD, an Israeli limited company,
     and CAESARS INTERACTIVE
 6
     ENTERTAINMENT, LLC, a Delaware limited
 7   liability company,
                        Defendants.
 8
                                                  No. 18-cv-05276-RSL
 9   SEAN WILSON, individually and on behalf of
10   all others similarly situated,               UNOPPOSED MOTION AND ORDER
                                                  CONTINUING SETTLEMENT
11                                                DEADLINES BY 35 DAYS
                            Plaintiff,
12
            v.
13

14   HUUUGE, INC., a Delaware corporation,

15                          Defendant.
16

17

18

19

20

21

22

23

24

25

26

27
      UNOPPOSED MTN. AND ORDER                            T OUSLEY B RAIN S TEPHENS PLLC
                                                              1700 Seventh Avenue, Suite 2200
      CASE NOS. 15-CV-612, 19-CV-199,                          Seattle, Washington 98101-4416
      18-CV-5276, & 18-CV-5277 - ii                        Tel: 206.682.5600 • Fax: 206.682.2992
              Case 2:15-cv-00612-RSL Document 243 Filed 10/05/20 Page 3 of 5




 1                                       UNOPPOSED MOTION

 2          Since the Court entered preliminary approval orders in the above-captioned cases, Class

 3   Counsel have worked diligently to keep all settlements on-track. Those efforts have included

 4   issuing subpoenas to six technology platforms—Apple, Google, Amazon, Facebook, Microsoft,

 5   and Samsung—that possess information necessary to create Class Lists, engaging in dozens of

 6   telephonic meet and confers with counsel for the technology platforms, and reaching agreements

 7   with the platforms on the vast majority of information necessary to effectuate notice and

 8   administer these settlements.

 9          Unfortunately, despite these diligent efforts, neither Class Counsel nor the Settlement

10   Administrators yet possess all information necessary to properly send notice on October 5—the

11   present Notice Date. A synopsis of the status of Class List creation efforts follows:

12
           Apple: for Kater, Thimmegowda, and Wilson v. Playtika, Apple has agreed to produce all
13          necessary information, and class counsel anticipate production within three weeks. Apple
            has also agreed to produce information in Wilson v. Huuuge, but that time table is uncertain.
14
           Google: for Kater, Thimmegowda, and Wilson v. Playtika, Google has agreed to produce
15          all necessary information, and class counsel anticipate production within three weeks.
            Discussions are ongoing as to Wilson v. Huuuge.
16
           Facebook: for Kater, Thimmegowda, and Wilson v. Playtika, Facebook has agreed to
17          produce all necessary information, and class counsel anticipate production within three
            weeks. Discussions are ongoing as to Wilson v. Huuuge.
18
           Microsoft: Microsoft has agreed to produce all necessary information, and Class Counsel
19          anticipate production within three weeks.
20         Samsung: Samsung, which has an extremely limited role, is making good faith efforts to
            search for and produce any relevant information it possesses, but has not yet located any
21          such information.
22         Amazon: Amazon has not agreed to produce any information. Class Counsel and Amazon
            have fully briefed a motion to compel in the Kater case. Amazon has agreed that the Court’s
23          ruling as to Plaintiffs’ motion to compel in the Kater case will control Amazon’s
            production in the Thimmegowda and Wilson v. Playtika case. Discussions are ongoing as
24          to Wilson v. Huuuge.
25

26

27
      UNOPPOSED MTN. AND ORDER                                       T OUSLEY B RAIN S TEPHENS PLLC
                                                                         1700 Seventh Avenue, Suite 2200
      CASE NOS. 15-CV-612, 19-CV-199,                                     Seattle, Washington 98101-4416
      18-CV-5276, & 18-CV-5277 - 1                                    Tel: 206.682.5600 • Fax: 206.682.2992
              Case 2:15-cv-00612-RSL Document 243 Filed 10/05/20 Page 4 of 5




 1          Additionally, Class Counsel just obtained emergency relief from the Court with regard to

 2   an issue that, in Class Counsel’s view, threatened the fair notice and administration of the Kater

 3   and Thimmegowda settlement. See Dkt. 239 (Kater); Dkt. 183 (Thimmegowda). Class Counsel is

 4   now engaging in a thorough review to ensure that no similar issues arise in any of the above-

 5   captioned settlements, and respectfully submit that notice should not go out in any of these

 6   settlements until that review process—expected to be completed well within the requested 35-day

 7   extension window—is complete.

 8          Consequently, Plaintiffs respectfully request that the Court continue all current deadlines

 9   by thirty-five (35) days, as set forth in the attached [Proposed] Order.

10

11          DATED this 1st day of October, 2020.

12                                                 Respectfully submitted,

13                                                 SUZIE KELLY, CHERYL KATER, MANASA
14                                                 THIMMEGOWDA, and SEAN WILSON,
                                                   individually and on behalf of all others similarly
15                                                 situated,

16                                                 By: /s/ Todd Logan
17
                                                   Todd Logan*
18                                                 tlogan@edelson.com
                                                   EDELSON PC
19                                                 123 Townsend Street, Suite 100
                                                   San Francisco, California 94107
20                                                 Tel: 415.212.9300/Fax: 415.373.9435
21
                                                   By: /s/ Cecily C. Shiel
22
                                                   TOUSLEY BRAIN STEPHENS PLLC
23                                                 Cecily C. Shiel, WSBA #50061
                                                   cshiel@tousley.com
24                                                 1700 Seventh Avenue, Suite 2200
                                                   Seattle, Washington 98101-4416
25
                                                   Tel: 206.682.5600
26
                                                   Plaintiffs’ Attorneys and Class Counsel
27                                                 *Admitted pro hac vice
      UNOPPOSED MTN. AND ORDER                                        T OUSLEY B RAIN S TEPHENS PLLC
                                                                          1700 Seventh Avenue, Suite 2200
      CASE NOS. 15-CV-612, 19-CV-199,                                      Seattle, Washington 98101-4416
      18-CV-5276, & 18-CV-5277 - 2                                     Tel: 206.682.5600 • Fax: 206.682.2992
              Case 2:15-cv-00612-RSL Document 243 Filed 10/05/20 Page 5 of 5




 1                                             ORDER

 2      Plaintiffs’ unopposed motion is GRANTED. For each of the above-captioned cases, the

 3   Court sets the following amended deadlines and dates:

 4
           Notice Date: November 9, 2020
 5
           Reminder Notice: December 5, 2020
 6
           Deadline to File Motions for Final Approval, for Incentive Awards, and for
 7          Attorneys’ Fees and Costs: December 14, 2020
 8         Claims Deadline: January 4, 2021
 9         Objection/Exclusion Deadline: January 4, 2021
10         Final Approval Hearing: February 11, 2021, at 1:30 p.m. unless changed by further
            order of the Court.
11

12

13   IT IS SO ORDERED.

14

15          DATED this 5th day of October, 2020.

16

17                                             ROBERT S. LASNIK
                                               UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23

24

25

26

27
      UNOPPOSED MTN. AND ORDER                                T OUSLEY B RAIN S TEPHENS PLLC
                                                                  1700 Seventh Avenue, Suite 2200
      CASE NOS. 15-CV-612, 19-CV-199,                              Seattle, Washington 98101-4416
      18-CV-5276, & 18-CV-5277 - 1                             Tel: 206.682.5600 • Fax: 206.682.2992
